t c memo united_states tax_court christopher w johnson jr petitioner v commissioner of internal revenue respondent christopher w johnson jr and jill s johnson petitioners v commissioner of internal revenue respondent docket nos filed date a brian phillips and joshua e bills for petitioners randall b childs for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued a notice_of_deficiency for tax_year to petitioner christopher w johnson jr on date respondent issued a notice_of_deficiency for tax years and to petitioners christopher w johnson jr and jill s johnson the notices determined the following deficiencies in petitioners’ federal_income_tax additions to tax under sec_6651 and penalties under sec_6662 petitioner s christopher w johnson jr christopher w johnson jr jill s johnson christopher w johnson jr jill s johnson year addition_to_tax penalty sec_6651 sec_6662 deficiency dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether petitioners engaged in a drag racing venture during tax years and with the expectation of making a profit whether if the activity was engaged in for profit petitioners are entitled to deduct drag racing expenses of dollar_figure dollar_figure and dollar_figure for tax years and respectively whether petitioners are liable for the addition_to_tax for failure to timely file federal_income_tax returns under sec_6651 for tax years and and whether petitioners are 1all section references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated liable for the accuracy-related_penalty under sec_6662 for tax years and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioners resided in florida when the petitions were filed i background between and petitioner christopher w johnson jr mr johnson was employed by lucent technologies and a subsequent spinoff company avaya as a data network remote field engineer mr johnson serviced large corporate and governmental clients’ telecommunications accounts in mr johnson became involved with two other partners david posea and gerald wroblewski in a business venture to develop and market performance computer chips for automobiles mr johnson’s primary role in this venture was to contribute to the development of the intellectual_property that went into the automotive performance products in addition mr johnson contributed by testing and debugging the company’s products and engaging in marketing activities in this venture was officially organized and registered as zoom chips llc zoom chips a florida limited_liability_company mr johnson served as the managing member of zoom chips by the time zoom chips was officially organized the intellectual_property it developed had become very valuable later in a company known as superchips made an offer to purchase the assets of zoom chips which mr johnson and the other members accepted this sale resulted in income to mr johnson of approximately dollar_figure as part of the sale agreement mr johnson mr posea and mr wroblewski formed a new company known as superchips custom tuning llc sct sct was organized as a florida limited_liability_company in late to design manufacture and produce both hardware and software used for the customization of automobiles in this venture mr johnson did not retain his status as the managing member the members of sct continued developing the intellectual_property they had developed previously as zoom chips but they did so in conjunction with superchips zoom chips ceased operations in late and thereafter existed only as an entity through which to distribute the proceeds of the reorganization 2this amount was paid to mr johnson in monthly installments spread out over tax years and sct was owned and operated by mr johnson and the other members until when its assets were sold to a private equity group for a substantial sum ii cj racing as far back as the early 1990s mr johnson regularly engaged in competitive automobile drag racing on a recreational level in outside of his involvement with zoom chips and sct mr johnson began operating an automobile drag racing venture known as chris johnson racing cj racing all of the expenses associated with cj racing were paid out of the private accounts of petitioners mr johnson did not open separate banking or credit accounts for this activity nor did he create a formal business plan cj racing was not incorporated under the laws of any state and had no official relation to any of mr johnson’s other business ventures for most of his involvement with cj racing mr johnson operated the racing activity from a facility in irvington alabama the facility was located near mobile international dragway and consisted of two structures a large automobile shop and a smaller building used for office and storage space within the automobile shop mr johnson regularly engaged in automotive performance work including the fabrication and tuning of customer vehicle sec_3 and mr johnson’s race car during the years at issue cj racing regularly participated in professional drag race events mr johnson devoted on average approximately hours per week to his racing activity this time included extensive preparation of his race car for competition travel to and from his operating facilities travel to and from racing events in alabama and mississippi and participation in racing events mr johnson’s preparation for these race events routinely involved automobile 3it is unclear who these customers were mr johnson and his witnesses testified that he had been working on several cars on the premises however no explanation was offered as to who the customers were what he was doing for them whether he was being compensated for these services and for what entity he was acting while servicing these cars the timeline of events represented by mr johnson and his supporting witnesses suggests that these vehicles were present before he established jms chip and performance llc discussed below in addition there is no evidence in the record that mr johnson reported income to himself or any of his associated entities from services rendered to these customers 4mr johnson’s primary vehicle was a ford mustang that was subject_to several mechanical modifications and a full engine replacement during its use in cj racing it appears that mr johnson already owned this vehicle before forming cj racing but it is unclear when it was originally purchased and for what use in date mr johnson replaced this vehicle with a ford mustang discussed below 5mr johnson lived in florida for all of the years at issue mr johnson admits that his estimates of the hours he devoted to cj racing included those spent commuting long distance between florida alabama and mississippi maintenance and repair automotive fabrication and extensive performance tuning at the events themselves mr johnson was the primary driver of the vehicle until he was injured in a racing accident on date after the accident mr johnson ceased driving race cars in competition and used other drivers6 to participate in races on behalf of cj racing despite mr johnson’s efforts cj racing never earned a profit during tax_year the activity earned only dollar_figure of income from race winnings during tax years and cj racing had no income from race winnings the only income petitioners reported for cj racing for tax years and was from the sale of t-shirts and other miscellaneous items of dollar_figure and dollar_figure respectively mr johnson attempted to procure sponsorships from various 6mr johnson testified that he made agreements with these drivers that any winnings from cj racing would be split however no winnings were generated during the remainder of cj racing’s operation 7in addition mr johnson’s ford mustang was destroyed in this accident consequently mr johnson purchased a ford mustang to use as the new race car for cj racing 8it is also of note that for tax_year mr johnson claims to have spent dollar_figure in entry fees to racing events therefore cj racing’s winnings were barely enough to cover the mere entry fees of racing much less any expenses beyond that automotive companies but was largely unsuccessful failing to secure any sponsorship that resulted in cash income to cj racing iii transition to jms chip and performance llc in the spring of mr johnson and a partner monty johnson started a separate business venture to provide custom computer tuning perform vehicle modifications and build race cars for a client base of amateur and professional racersdollar_figure this venture was organized as jms chip and performance llc jms a nevada limited_liability_company for its first few months of existence jms was operated from mr johnson’s automotive facility in irvington alabama in early date mr johnson discontinued use of the automotive facility in irvington alabama and moved to a new facility in lucedale 9mr johnson did testify that he received support from several minor sponsors in the form of products and services in the sponsorship proposal he circulated mr johnson lists the following companies as sponsors of cj racing tci sct jdm engineering gunn racecraft wilson manifolds pro engine ford performance solutions perry’s auto paul’s auto wynn speed mustang dyno and other private individuals despite this extensive list mr johnson did not report any income from sponsorships either in cash or as barter income for the products and services he allegedly received from these sponsors 10monty johnson is not related to christopher w johnson jr 11a third member tim roy was also involved but his interest in the company was later sold mississippidollar_figure concurrently with the move mr johnson decided to end cj racing and use the new facility to bring jms into full operation although it ceased operations mr johnson transported all of the records relating to cj racing to a storage room at the new facility in lucedale on date hurricane katrina made landfall in new orleans louisiana and proceeded into southern mississippi causing severe flooding and property destruction mr johnson’s facility in lucedale mississippi was in the general path of hurricane katrina and sustained substantial damage as a result the storage room at the lucedale facility was destroyed along with all of the records relating to cj racing iv schedule c reporting petitioners did not file timely federal_income_tax returns for tax years and petitioners’ returns for the years at issue were due on april 12mr johnson asserts that because of a right-of-way dispute with the state of alabama he was forced to move from the irvington location 13despite cj racing’s ceasing operations in favor of the newly formed llc jms chip and performance petitioners still claimed several extraneous items as deductions on schedule c profit or loss from business of their federal_income_tax return for amounts paid between date and date date and date respectively however petitioners actually filed their returns for the years at issue on june and date and date respectively petitioners reported income and loss from cj racing on schedules c of their federal_income_tax returnsdollar_figure for tax years and petitioners reported expenses of dollar_figure dollar_figure and dollar_figure respectively after netting the meager income reported on behalf of cj racing petitioners claimed schedule c losses for cj racing of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioners used these losses to offset substantial income received from mr johnson’s other ventures resulting in a significant reduction of their tax_liability for the years at issue on date respondent issued to mr johnson a notice_of_deficiency for tax_year on date respondent issued to both petitioners a notice_of_deficiency for tax years and on date mr johnson timely 14date fell on a saturday so petitioners’ return for that year was due on monday date 15only the transactions of cj racing would be considered appropriate to report on a schedule c the rest of mr johnson’s entities zoom chips sct and jms were organized as multiple-member limited_liability companies the transactions of which would have been more appropriately reported on their corresponding schedules k partner’s distributive_share items of their partnership returns filed a petition in this court for review of the notice_of_deficiency for tax_year on date both petitioners timely filed a petition in this court for review of the notice_of_deficiency for tax years and a motion to consolidate the two cases under rule was granted on date i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of proving that the determinations are in error see rule a 290_us_111 taxpayers also bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 292_us_435 taxpayers must maintain sufficient records to establish the amounts of allowable deductions and to enable the commissioner to determine the taxpayers’ correct_tax liabilities see sec_6001 112_tc_183 sec_1_6001-1 income_tax regs sec_7491 provides an exception that can shift the burden_of_proof to the commissioner the burden to disprove a claimed deduction shifts to the commissioner if the taxpayer introduces credible_evidence regarding relevant factual issues and has complied with all relevant substantiation requirements complied with all relevant recordkeeping requirements and has cooperated with reasonable requests by the commissioner for meetings interviews witnesses documents and information sec_7491 and a and b credible_evidence is evidence that after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 a taxpayer who provides only self-serving testimony and inconclusive documentation has been held not to have provided credible_evidence see id pincite blodgett v commissioner tcmemo_2003_212 aff’d 394_f3d_1030 8th cir at trial petitioners16 failed to produce any primary records in relation to cj racing for the tax years at issue instead petitioners produced secondary materials in the form of bank and credit card statements in an attempt to substantiate the deductions claimed on their return petitioners contend that 16while both petitioners christopher and jill johnson were represented by legal counsel only christopher johnson participated in the trial jill johnson chose not to attend because the loss of primary documentation was due to the extensive damage caused by hurricane katrina and because they attempted to reconstruct those records from secondary sources they should be deemed to have met the requirements of sec_7491dollar_figure the court disagrees while petitioners made an effort to reconstruct their expenses from secondary records those records were incomplete and inconclusive said records were only bolstered and supplemented by the self-serving testimony of mr johnson while the court finds some of this evidence to be credible petitioners have not made a sufficient showing to shift the burden_of_proof to respondent under sec_7491 accordingly petitioners retain the burden of proving that respondent’s determinations are in error ii sec_183 under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by 17it is also of note that petitioners filed their federal_income_tax returns in this case for tax years and on june and date and date respectively the court takes notice that hurricane katrina made landfall in louisiana on or about date and had moved north through tennessee as a tropical depression on or about date petitioners thus filed their tax returns for the years at issue at least months after hurricane katrina destroyed their records therefore petitioners constructed and filed federal_income_tax returns that were not only substantially late but claimed rather aggressive deductions and loss figures without having any of the primary records to aid in substantiation sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir the taxpayer need not however establish that his or her expectation of profit was reasonable 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs the existence of the requisite profit objective is a question of fact that must be decided on the basis of all of the facts and circumstances 84_tc_227 aff’d without published opinion 782_f2d_1027 3d cir sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see elliott v commissioner t c pincite sec_1_183-2 income_tax regs the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs these factors are not exclusive and no single factor is determinative id a manner of carrying on the activity the first factor to consider is the manner in which petitioners carried on cj racing the fact that the taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs similarly where an activity is carried on in a manner substantially_similar to other profitable activities of the same nature a profit_motive may be indicated id a change_of operation methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive id a taxpayer should use some cost accounting techniques that at a minimum provide the entrepreneur with the information required to make informed business decisions 809_f2d_355 7th cir aff’g tcmemo_1985_523 without such a basis for decisions affecting the enterprise the incidence of a profit in any period would be wholly fortuitous and losses would be expected id the court has held that a lack of profit_motive is indicated where a taxpayer fails to create a business plan or formal budget fails to estimate income and practice cost control and fails to maintain a separate bank account for the activity smith v commissioner tcmemo_2007_368 aff’d 364_fedappx_317 9th cir specific to the field of drag racing the court has also held that a lack of a bona_fide profit objective is indicated where the taxpayer fails to procure a substantial sponsorship for his racing endeavor kraettli v commissioner tcmemo_1988_ at trial petitioners did not introduce any evidence to show that they ever maintained complete and accurate books or created a formal budget for cj racing either before or after the hurricane there is similarly no evidence to suggest that petitioners took any measures to implement any accounting controls or operation methods that would be consistent with an intent to increase profitability petitioners admitted that they never formulated an actual business plan for cj racing additionally it is clear that petitioners did not maintain a separate bank or credit account for cj racing petitioners contend that mr johnson conducted cj racing in a manner similar to his other profitable businesses and that this indicates that the activity was engaged in for profit however petitioners’ position is dependent on the notion that mr johnson’s other profitable ventures were of the same nature as cj racing while mr johnson’s other ventures were tangentially related to automobile performance they were engaged in a fundamentally different manner of business practice accordingly those enterprises cannot be considered to be of the same nature as cj racing it is also of note that in the course of conducting cj racing petitioners were unable to secure any significant sponsorships while mr johnson claims that several companies provided him with free car parts and intellectual_property his failure to procure any substantial sponsorships during the operation of cj racing does not help to establish that petitioners had a bona_fide profit objective petitioners have failed to show that they carried on cj racing in a manner which indicates that it was engaged in for profit this factor weighs against petitioners b expertise the next factor to consider is the expertise of mr johnson and his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs with respect to auto racing a distinction must be drawn between expertise in the mechanics of an activity and expertise in the business economic and scientific practices relating to its conduct burger v commissioner f 2d pincite zidar v commissioner tcmemo_2001_200 failure to consult with persons who have made a profit in auto racing or to inquire as to how to make a profit in such a venture indicates a lack of a bona_fide profit objective emerson v commissioner tcmemo_2000_137 mr johnson has established that he is extremely knowledgeable in the fields of automobile mechanics software and hardware design and performance enhancement mr johnson also has some amateur experience with racing automobiles and is familiar with many aspects of race car design development and mechanics however these realms of expertise relate to the mechanics of the underlying activity being performed by the company none of these fields assist in the business or economic practices that would improve the profitability of a racing operation it is true that mr johnson has been engaged in a number of businesses throughout his career that have been successful in the design and sale of various automotive performance devices however this too does not suggest the requisite expertise for the venture at hand the companies with which mr johnson was involved before cj racing were businesses that manufactured and tested products and sold them to various clients racing is a vastly different business model in which the racing teams depend on sponsorships marketing merchandising and winnings mr johnson’s acumen in retail sales would not and indeed did not do him much good in a racing enterprise petitioners contend that mr johnson not only relied on his own expertise in pursuing this activity but also consulted with other persons whose expertise should be considered mr johnson names several people with whom he spoke in regard to his racing endeavor however mr johnson has not shown that any of the people he consulted with had run profitable racing teams further mr johnson has not shown that in any of these consultations he sought advice on how to run a profitable racing team as opposed to advice on the mechanics and development of the cars themselves it seems discordant for mr johnson to claim to have such extensive and well- suited expertise and yet generate only a few thousand dollars a year in gross revenue from cj racing mr johnson and his associates may indeed have extensive expertise in the field of automobile performance devices but he has failed to demonstrate that he or any of his advisers possessed any knowledge of the profitability of auto racing a vastly different enterprise this factor weighs against petitioners c time and effort expended the third factor to consider is the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit id the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity id mr johnson testified that he worked hours per week with cj racing combined with his full-time employment at sct in and this means that he was working hours per week total granting petitioners this fact it is of little indicative value given the recreational nature of the racing business further mr johnson’s admitted propensity for amateur racing shows that he has devoted substantial portions of his past free time to racing without a profit_motive during the years at issue mr johnson did not consciously scale back his hours at sct to devote more time to cj racing mr johnson also did not hire any employees to assist with day to day operations at cj racing accordingly neither of these indicia of a profit_motive is applicable in this case petitioners have shown that mr johnson devoted significant time and effort to cj racing however the recreational nature of the activity undermines this point this factor does not weigh either for or against petitioners d expectation of appreciation the fourth factor to consider is the expectation that the assets used in the activity may appreciate in value the term profit encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit is derived from current operations an overall profit will result when appreciation in the value of the asset used in the activity is realized since income from the activity together with the appreciation of the asset will exceed expenses of operation id petitioners contend that there was an expectation for the assets used in cj racing to appreciate because the intellectual_property used in the automobile performance software chips and hardware would increase in value and result in a profit to them however the future profitability of automobile performance equipment developed in the process of fielding a racing team is at best only tangentially related to the purpose of the racing team in fact such profit expectation would be more befitting of one of the automotive performance companies in which mr johnson was engaged and any product developed and sold in that arena and merely tested in his race cars would be irrelevant to this inquiry the primary asset of cj racing was the race car used by mr johnson mr johnson admitted at trial that he did not expect the race car to appreciate in value accordingly this factor weighs against petitioners e success in other activities the fifth factor to consider is the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs here mr johnson has been successful in businesses that while not entirely similar were tangentially related to cj racing mr johnson’s past successes in the realm of automotive performance may indeed have led him to believe that he could field a profitable auto racing team this factor weighs in favor of petitioners f history of income or losses the sixth factor to consider is the taxpayer’s history of income or losses with respect to the activity in question a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit id a record of substantial losses combined with a remote chance of achieving a profitable operation are important factors bearing on a taxpayer’s intent to make a profit schlafer v commissioner tcmemo_1990_66 during the years at issue petitioners reported expenses from cj racing of dollar_figure dollar_figure and dollar_figure respectively in those same years petitioners reported revenues from cj racing of only dollar_figure dollar_figure and dollar_figure respectively the disparity in these amounts resulted in substantial losses in all three years at issue it is certainly true that the initial investment in a racing team would be a significant one the expenses associated with an investment of such magnitude would likely require some time to recoup however petitioners have not shown that they made any effort to increase the profitability of the activity in any meaningful way given petitioners’ record of substantial losses with minimal effort to right this imbalance there is no indication that they had a bona_fide profit objective this factor weighs against petitioners g amount of profit the seventh factor to consider is the amount of occasional profits if any which are earned in the course of conducting the activity profit is generally defined as receipts in excess of costs see 497_us_154 the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made large investment would not generally be determinative that the activity is engaged in for profit id however an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id in emerson v commissioner tcmemo_2000_137 the taxpayer was engaged in an automobile drag racing activity the taxpayer incurred substantial expenses that far exceeded the small cash awards that he received as revenue for the years at issue id the court stated that the small cash awards petitioner received were miniscule in relation to both the losses he incurred and his total investment in the activity and without a sponsor petitioner never had an opportunity to earn a substantial ultimate profit id accordingly the court held this factor in favor of the commissioner id like the taxpayer in emerson petitioners generated only small cash revenues of a few thousand dollars for each year at issue during that time petitioners incurred large losses as a result of the disparity between their miniscule revenues and substantial expenses while mr johnson boosted revenues slightly in and by selling shirts this does little to show that the racing operation could have been made any more profitable in those same years mr johnson did not have any income from winning races and during the entire three years at issue he secured no significant sponsorships as in emerson the court finds that the occasional profits both realized and potential do not indicate a profit_motive this factor weighs against petitioners h petitioners’ financial status the eighth factor to consider is the financial status of the taxpayer the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit sec_1_183-2 income_tax regs substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved id petitioners reported expenses from cj racing of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioners reported revenue from cj racing of only dollar_figure dollar_figure and dollar_figure respectivelydollar_figure as a 18it is of note that in calculating revenue for cj racing petitioners failed to report any amount of barter income received through products and services that mr johnson claimed to have obtained through minor sponsorships gross_income includes the fair_market_value of property or services received in exchange for other services sec_61 sec_1_61-2 income_tax regs if petitioners were receiving auto parts and services as the result of sponsorship agreements entered into by mr johnson they should have been reporting the fair_market_value of those goods and services as schedule c income to cj racing had petitioners properly reported such income it would have decreased their schedule c losses for the years at issue result petitioners claimed schedule c losses of dollar_figure dollar_figure and dollar_figure for tax years and respectively for the tax years at issue petitioners had significant income from sources other than cj racing the losses claimed in relation to cj racing had the effect of reducing petitioners’ taxable_income from dollar_figure to dollar_figure for tax_year from dollar_figure to dollar_figure for tax_year and from dollar_figure to dollar_figure for tax_year the claimed offset of these losses would have conveyed substantial tax benefits to petitioners for the years at issue further as discussed below the nature of the activity is such that it involved elements of recreation which mr johnson found pleasurable accordingly the court finds that the financial status of petitioners does not indicate a profit_motive this factor weighs against petitioners i personal pleasure or recreation the final factor that should be considered is whether the activity in question involves personal pleasure or recreation the presence of personal motives in the carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1 b income_tax regs mr johnson argues that while automobile racing is typically engaged in for amusement or as a hobby the hours of work and preparation that go into a race were not enjoyable however it is clear from mr johnson’s testimony as well as the other witnesses at trial that mr johnson derived significant recreational enjoyment and personal pleasure from automobile drag racing mr johnson has spent several years and untold amounts of money involved with automobile drag racing with little financial return it is difficult to believe that mr johnson would engage in such behavior without deriving any recreational benefit the court finds that the personal and recreational nature of the activity do not indicate a profit_motive this factor weighs against petitioners on the basis of the record and considering the nine factors discussed above the court finds that petitioners did not engage in cj racing for profit accordingly petitioners are not allowed to deduct expenses under schedule c associated with this activity for tax years and gross_receipts relating to this activity should be classified as other income and deductions will be limited to the amount of those receipts iii sec_6651 addition_to_tax failure_to_file a tax_return on the date prescribed leads to a mandatory addition_to_tax unless the taxpayer shows that such failure was due to reasonable cause and not due to willful neglect sec_6651 for each month the return is late an addition_to_tax equal to of the amount of tax required to be shown on the return shall be assessed not exceeding of the aggregate id under sec_7491 the commissioner has the burden of production to show that the imposition of an addition_to_tax under sec_6651 is appropriate respondent has met this burden by presenting evidence that petitioners failed to timely file their federal_income_tax returns the burden of proving reasonable_cause and lack of willful neglect falls on the taxpayer rule a 469_us_241 reasonable_cause exists where a return is late despite the taxpayer’s exercising ordinary business care and prudence sec_301_6651-1 proced admin regs circumstances that are considered to constitute reasonable_cause are typically those outside of the taxpayer’s control for example unavoidable postal delays timely filing of a return with the wrong office death or serious illness of the taxpayer or a member of the taxpayer’s immediate_family taxpayer’s unavoidable absence from the united_states destruction by casualty of taxpayer’s records or place of business and reliance on the erroneous advice of an internal_revenue_service officer_or_employee 114_f3d_366 2d cir aff’g tcmemo_1995_547 mr johnson filed his tax_return late on date petitioners filed their tax returns for and late on date and date respectively petitioners contend that they had reasonable_cause to file their tax returns late because their records were destroyed by hurricane katrina the court finds mr johnson’s testimony credible however hurricane katrina did not make landfall until late august of for tax years and the returns were already late by the time hurricane katrina would have destroyed petitioners’ records accordingly petitioners are liable for the additions to tax under sec_6651 for tax years and with respect to tax_year the court finds petitioners’ argument more persuasive after the complete destruction of their records in late august petitioners could not be expected to file their tax_return on time especially considering the volume of data to be reconstructed the court holds that petitioners’ failure to timely file their return was due to reasonable_cause and not due to wilful neglect accordingly petitioners are not liable for the addition_to_tax determined under sec_6651 for tax_year iv sec_6662 penalty sec_6662 imposes an accuracy-related_penalty equal to of the underpayment attributable to any substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations sec_6662 and b and under sec_7491 the commissioner has the burden of production to show that the imposition of a penalty under sec_6662 is appropriate respondent has met this burden by presenting evidence that petitioners had an underpayment attributable to a substantial_understatement_of_income_tax no penalty will be imposed under sec_6662 if the taxpayer establishes that he acted with reasonable_cause and in good_faith sec_6664 circumstances that indicate reasonable_cause and good_faith include reliance on the advice of a tax professional or an honest misunderstanding of the law that is reasonable in light of all the facts and circumstances sec_1_6664-4 income_tax regs the taxpayer has the burden of proving that he acted with reasonable_cause and in good_faith rule a higbee v commissioner t c pincite sec_6662 defines substantial_understatement as the greater of of the amount of tax required to be shown on the return or dollar_figure negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 on their tax returns petitioners reported income_tax due of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioners’ only argument is that these amounts were correct and therefore no substantial_understatement exists however respondent’s position as sustained by the court is that the correct amounts required to be shown on those returns were dollar_figure dollar_figure and dollar_figure consequently petitioners substantially understated their income_tax for each of the years at issuedollar_figure respondent has met his burden of production in showing that the imposition of the sec_6662 penalty was appropriate petitioners make no showing that they acted with reasonable_cause and in good_faith in claiming the deductions at issue accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 for tax years and the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit 19the understatements for tax years and were dollar_figure dollar_figure and dollar_figure respectively each of these amounts are greater than of the amount required to be shown for each respective year dollar_figure for dollar_figure for and dollar_figure for to reflect the foregoing appropriate decisions will be entered
